Motion Granted in Part; Abatement Order filed October 15, 2020




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00463-CV
                                ____________

                CHRISTOPHER MICHAEL DUPUY, Appellant

                                        V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 280th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2019-18982

                             ABATEMENT ORDER

      Appellant filed a motion requesting to review the record in order to file a pro
se brief. We abated this appeal, granted the motion and we directed the trial court
to afford appellant an opportunity to view the trial record by furnishing the record
to appellant in accordance with local procedure. On August 25, 2020, we received
confirmation that appellant had received the record. We reinstated the appeal and
set appellant’s brief due.
      On September 21, 2020, appellant filed a motion to extend time to file his
brief and for access to the reporter’s record of a hearing conduced June 4, 2019.
That same day the court reporter informed this court that she had located and
would prepare the record of that hearing. The court reporter stated that she would
send the record to appellant and notify the 280th District Court and this court.

      Accordingly, we abate this appeal pending confirmation from the court
reporter that appellant has received the record of the June 4, 2019 hearing.
Appellant’s brief will not be due until thirty days after that date.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
certification that delivery of the record to appellant has been made. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion.


                                    PER CURIAM


Panel consists of Chief Justice Frost and Justices Wise and Bourliot.